DETAILED ACTION
This action is responsive to the application No.16/607,754 filed on 10/24/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubin (US 2004/0150100 A1; hereinafter ‘Dubin’).
Regarding independent claim 1, Dubin’s Fig. 12 discloses an electronic element mounting substrate comprising:
a substrate (40, [0034]) in a quadrangular shape (layer 4 shown an object or structure of quadrangle is a shape with four angles, see Fig. 12), comprising a first main surface (top surface of layer 40) and a second main surface (bottom surface of layer 40) opposite to the first main surface (see Fig. 12); and
heat dissipators (carbon nanotubes 48, [0034]) arrayed and embedded in the substrate (40, see Fig. 12), made of a carbon material (carbon nanotubes is nanoscale hollow tubes composed of carbon atoms) and comprising a third main surface (top surface of carbon nanotube 48) located on the first main surface side (top surface of layer 40) in a thickness direction (vertical direction of 40 and 48) and a fourth main 
Dubin does not shown
the heat dissipators have, in a plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed greater heat than the heat transfer in the direction of heat dissipator containing the carbon material form in array direction. 
Note: It is inherent base on figure 12 shown carbon nanotubes 48 is considered as heat dissipation connected with heat spreader 62 by the aluminum oxide layer 40 and the indium layer 56 is a heat conduction that spreads heat outward but not sideway because it uses separated wires, therefore the heat is primarily conducted along the wires, not between the wires. 
Basic on application specification paragraph 0003 and 0072 and figure 4B shown the heat dissipator 12 connected with electronic element 2 to transfer the heat from the electronic element 2 is likely to be appropriately transferred in the thickness direction of the heat dissipator 12, and the heat transfer in the direction in which the heat dissipators 12 are arrayed can be appropriately suppressed, Dubin figure 12 shows the same structure having that property and that property as resulting from that structure. Therefore the claim limitation “the heat dissipators have, in a plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat 
Regarding claim 2, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, wherein
the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction (Note: It is inherent base on application specification paragraph 0003 and 0072 and figure 14 of Yuen reference for reasonable basis such as inherency based on the structural similarity and properties of heat dissipation. Therefore, the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction).
Regarding claim 3, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, wherein
the substrate has a rectangular shape (Fig. 12 shown layer 40 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (48) are arrayed in a longitudinal direction (across from left to right) of the substrate (40) in a plan view.
Regarding claim 4, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, wherein

Regarding claim 6, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, 
an electronic element (integrated circuits 22, [0036]) mounted on a mounting portion of the electronic element mounting substrate (40, [0034]); and
a wiring board or an electronic element housing package (62/66, see Fig. 12) on which the electronic element mounting substrate (40) is mounted.
Regarding claim 7, Dubin’s Fig. 12 discloses an electronic module comprising: the electronic device according to claim 6; and
a module substrate (20, Fig. 12) to which the electronic device (22 is integrated circuits. Therefore, integrated circuits 22 is IC, then it is electronic device) is connected.
Regarding claim 8, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 2, wherein
the substrate (40) has a rectangular shape (Fig. 12 shown layer 40 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (48) are arrayed in a longitudinal direction (across from left to right) of the substrate (40) in a plan view.
Regarding claim 9, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 2, wherein

Regarding claim 10, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 3, wherein
the third main surface (top surface of carbon nanotube 48) of the heat dissipators (48) is exposed to the first main surface side (top surface of layer 40) in a thickness direction of the substrate (see Fig. 12).
Regarding claim 11, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 8, wherein
the third main surface (bottom surface of carbon nanotube 48) of the heat dissipators (48) is exposed to the first main surface side (top surface of layer 40) in a thickness direction of the substrate (see Fig. 12).
Claims 1-5 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raravikar (US 2008/0150127 A1; hereinafter ‘Raravikar’).
Regarding independent claim 1, Raravikar’s Fig. 5 discloses an electronic element mounting substrate comprising:
a substrate (536, [0027]) in a quadrangular shape (layer 536 shown an object or structure of quadrangle is a shape with four angles, see Fig. 5), comprising a first main surface (top surface of layer 536) and a second main surface (bottom surface of layer 536, where thermal interface material (TIM) 540 forming) opposite to the first main surface (see Fig. 5); and

Raravikar does not shown
the heat dissipators have, in a plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed greater heat than the heat transfer in the direction of heat dissipator containing the carbon material form in array direction. 
Note: It is inherent base on figure 5 shown carbon nanotubes 535 is considered as heat dissipation connected with thermal interface material (TIM) 540 is a heat conduction that spreads heat outward but not sideway because it uses separated wires, therefore the heat is primarily conducted along the wires, not between the wires. 
Basic on application specification paragraph 0003 and 0072 and figure 4B shown the heat dissipator 12 connected with electronic element 2 to transfer the heat from the electronic element 2 is likely to be appropriately transferred in the thickness direction of the heat dissipator 12, and the heat transfer in the direction in which the heat dissipators 12 are arrayed can be appropriately suppressed, Raravikar figure 5 shows the same structure having that property and that property as resulting from that structure. Therefore the claim limitation “the heat dissipators have, in a plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed” is met (Note: also see support reference Yuen (US 2008/0001284 A1) figure 14).
Regarding claim 2, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction (Note: It is inherent base on application specification paragraph 0003 and 0072 and figure 14 of Yuen reference for reasonable basis such as inherency based on the structural similarity and properties of heat dissipation. Therefore, the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction).
Regarding claim 3, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the substrate (536) has a rectangular shape (Fig. 5 shown layer 536 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (carbon nanotubes 535) are arrayed in a longitudinal direction (across from left to right) of the substrate (536) in a plan view.
Regarding claim 4, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 5, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 8, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 2, wherein
the substrate (536) has a rectangular shape (Fig. 5 shown layer 536 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (carbon nanotubes 535) are arrayed in a longitudinal direction (across from left to right) of the substrate (536) in a plan view.
Regarding claim 9, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 2, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 10, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 3, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 11, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 8, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 12, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 2, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 13, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 3, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 14, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 8, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 15, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 4, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 16, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 9, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 17, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 10, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 18, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 11, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                    /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815